United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                              June 24, 2005
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                     Nos. 04-50527 & 04-50591



UNITED STATES OF AMERICA

                                                Plaintiff-Appellee
versus


SAMUEL SALDANA, JR
                                                Defendant-Appellant

                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                         (7:03-CR-147-ALL)
                       --------------------

Before JONES, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

     IT IS ORDERED that the district court supplement its final

order of judgment and commitment for Samuel Saldana, specifically

setting forth the reasons for which the court upwardly departed in

sentencing the defendant.   Although the district court expressed

reasons orally, its original order stated only that it upwardly

departed under U.S.S.G. § 5K2.0, the policy statement that sets

forth the general rules for departure under the United States

Sentencing Guidelines. This general reference does not specify any

particular grounds or reasons for departing or for the extent of

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the departure, and thus fails to fulfill the mandatory requirements

of 18 U.S.C. § 3553(c)(2) for the sentencing court to commit its

reasons for a departure to writing.       Neither is the district

court’s order sufficiently specific to permit us to determine the

reasonableness of the court’s departure from the guidelines range.

Retaining jurisdiction for further proceedings following remand,

this panel remands this case to the district court for the limited

purpose of having it render a supplemental order expressing its

reasons for upwardly departing.   We request that the court do so as

expeditiously as practicable.

REMANDED.